Citation Nr: 1114556	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to June 1946 and from October 1950 to February 1952. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded the claims for further development.   


FINDINGS OF FACT

1.  The Veteran experiences bilateral hearing loss that meets the criteria for disability and is related to exposure to high noise levels in service.  

2.  The Veteran does not experience symptoms of tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In correspondence in April 2006, the RO provided notice that met the requirements.   

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy hospital corpsman with duty aboard an attack personnel transport ship in the Pacific Theater in 1944.  The Veteran also performed duties at shore-based medical facilities during the Korean War.  The Veteran contends that his bilateral hearing loss and tinnitus are related to exposure to high noise levels in service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.

Service personnel records showed that the Veteran served aboard USS Dickens (APA 161).  The ship carried Marines, landing craft, and supplies in the Pacific Theater in 1944 and participated in several amphibious assault operations.  In correspondence in November 2008, the Veteran reported that he was exposed to loud noises from ventilation ducts near his bunk, equipment in the ship's medical treatment area, and a five inch naval gun located near his quarters.  

Service treatment records from the Veteran's first period of service are silent for any symptoms of hearing loss, tinnitus, or ear defects or disease.  A hearing acuity test by the whisper method conducted as part of an April 1946 discharge examination was normal.  No service treatment records from the Veteran's second period of active service were recovered.  

In a March 2006 claim, the Veteran noted that he first experienced hearing loss and tinnitus in 1985 at the age of 61 and was prescribed commercial hearing aids in 1997 at the age of 75.  The Veteran submitted the results of a December 1998 audiometric test performed by a retail hearing aid business.  The qualifications of the examiner, type of speech discrimination test, and measurements at 3000 Hz are not recorded.  Puretone threshold levels were noted at 40 decibels or greater at several frequencies.  Speech discrimination was 84 percent and 92 percent in the right and left ears respectively.  The Veteran noted that he served aboard the attack transport ship and that his battle station was located just below the five inch gun mount.  

VA outpatient treatment records from July 2003 to November 2005 show only that the Veteran used hearing aids.  No symptoms of tinnitus were noted. 

In June 2006, a VA audiologist noted a review of the claims file and noted the Veteran's report of service as a hospital corpsman aboard ship in 1943 to 1945.  The audiologist noted that the Veteran was employed as a traveling salesman after service with no recreational noise exposure and that he was fitting for hearing aids in 1998.  The audiologist noted the Veteran's report of the onset of intermittent, high pitched tinnitus in the last two years.  An otoscopic examination and tympanograms were normal.  Puretone thresholds were 40 decibels or greater at all but one of the VA test frequencies.  Speech recognitions scores were 66 percent and 56 percent in the right and left ears respectively.  The audiologist diagnosed moderately severe bilateral sensorineural hearing loss with poor word discrimination.  The audiologist concluded that the degree of hearing loss was very unlikely to be attributable to the acoustic conditions experienced in the medical care room aboard ship.  The audiologist did not provide a rationale, comment on the effect of the Veteran's report of exposure to nearby naval gunfire, and did not discuss the possibility of presbycusis in the Veteran who was 82 years old at the time of the examination.  The audiologist provided no comments relevant to intermittent tinnitus. 

In November 2008, the Veteran submitted additional test results from an unknown source obtained in December 1998.  The Veteran also submitted the results of audiometric tests from an unknown source obtained in May 2007 and December 2008 that also showed thresholds at 40 decibels or more at several frequencies and speech discrimination scores from an unidentified method between 70 and 85 percent bilaterally.  None of the test results contained any mention of tinnitus, the results of an ear examination, history of noise exposure, or comment on the etiology of the hearing loss.  The Veteran also submitted notes from an unidentified source relevant to hearing aid fit and performance.  

In correspondence in December 2008, a private physician at an oncology practice noted that the Veteran had significant hearing loss requiring the use of hearing aids.  He briefly stated, "I feel that this in large part is related to his time in service while on a Navy ship during Pacific battles, including the Battle of Iwo Jima."  The physician did not indicate that he had examined or tested the Veteran's hearing, made no mention of tinnitus, provided no clinical records, and offered no rationale for the opinion.  

In June 2010, the Board remanded the claims for further development.  The Board requested that the Veteran provide authorization for VA to obtain additional records and rationale for the opinion provided by the oncology physician and for a new VA audiometric examination for an evaluation of the impact of naval gunfire on the etiology of his hearing loss and tinnitus.   

In correspondence to the Veteran the same month, the Appeals Management Center requested that the Veteran authorize VA to obtain treatment information from the private physician or obtain additional information himself.  No response from the Veteran or additional records from this physician were received.  

In July 2010, a VA audiologist noted a review of the claims file, the Veteran's duty assignment as a hospital corpsman aboard ship including the proximity of the ship's naval gun firing during several amphibious assaults for periods of three to five days at a time.  The audiologist also noted that the Veteran worked in sales after service with only limited exposure to household noise.   The Veteran reported a family history of presbycusis in his mother and brother.   The Veteran described his onset of hearing loss as gradual.  Even after given several examples of a description of possible tinnitus, the Veteran denied the presence of any tinnitus.  On examination, the audiologist noted no organic ear deficits.  Puretone thresholds were measured at 40 decibels or greater at all VA test frequencies.  Speech recognition scores were 66 percent in the right ear and 64 percent in the left ear.  The audiologist acknowledged the Veteran's exposure to noise from naval gunfire.  The audiologist concluded, "While the effects of sociocusis, familial hearing loss, recreational noise exposure, and aging cannot be ruled out, the actual etiology of this hearing loss cannot be determined without resorting to mere speculation.  The Veteran denied any presence of tinnitus."  

The Board concludes that there has been substantial compliance with the instructions in the June 2010 remand.  The Veteran was asked to authorize or obtain additional clarification of the oncologist's opinion and was provided an adequate VA examination.  In an April 2011 brief, the Veteran contended that the examination was inadequate because it was performed by a doctoral level audiologist and not a physician as specified in the remand.  The Board concludes that the level of education and medical specialization of the audiologist met the Board's intent and is satisfactory to decide the claim.  

Bilateral Hearing Loss

The Board concludes that the Veteran is competent to report on his observed symptoms of hearing loss and tinnitus and on his experiences in service including exposure to machinery noise and gunfire in 1944.  The Board concludes that his reports of noise exposure are credible as they are consistent with the nature and circumstances of his duties as shown in the service personnel records.  His reports of the gradual onset of hearing loss are also credible as they are consistent with private and VA audiometric test results and were accepted by examiners.  

Although not all report documents demonstrate that the test were performed by a licensed audiologist using methods specified in the regulations, the multiple tests are sufficient to demonstrate that that the Veteran has bilateral hearing loss that meets the VA criteria for a hearing disability.  Several VA tests showed a threshold of 40 decibels or greater at several test frequencies with speech discrimination less than 92 percent bilaterally.  Therefore, the Board concludes that the Veteran has a current hearing loss disability.   As there is credible medical evidence of a current disability and credible evidence of acoustic trauma in service, the dispositive issue is whether the current disability is related to the trauma in service.  

The Board concludes that service connection for bilateral hearing loss is warranted.  
The issue is not addressed in the private audiometric testing reports.  The Board places very low probative weight on the brief opinion of the private oncologist.  As a medical practitioner, the physician is competent to provide an opinion based on general medical training.  The Board places little probative weight on his opinion because there is no indication that he examined the Veteran for hearing loss and because he provided no rationale for his opinion.  Further, his opinion was based on the Veteran's general participation in 'battles" without acknowledging the nature and circumstances of the Veteran's duties or his ship's role in the battles to determine the degree of noise exposure.  Although medically competent, his area of specialization is not otology or audiology and his opinion warrants less weight than other doctoral level practitioners in the relevant field.  

The Board places some probative weight on the opinion of the VA audiologist in 2006 who concluded that the cause of the Veteran's current hearing loss was not likely related to noise in the ship's treatment room.  However, the audiologist did not provide a rationale, did not consider the effect of proximity to naval gunfire, and did not evaluate other possible etiologies.  The Board places somewhat greater probative weight on the opinion of the VA audiologist in 2010 who considered all the events in service reported by the Veteran and other potential etiologies.  The audiologist was unable to provide a definitive opinion in support of a nexus to service but did indicate that several possible etiologies could not be ruled out including sociocusis.  Sociocusis is the acceleration of the normal hearing loss associated with aging which results from the noise encountered in modern civilization.  Dorland's Illustrated Medical Dictionary, 1539, 28th Ed, (1994).  

The Board interprets the audiologist's use of the term "speculation" to mean that there is insufficient lay and medical evidence when applied to current medical principles to provide a definitive etiology.  Therefore, a remand for another examination would not likely be productive.  However, as the audiologist could not rule out acceleration of age-related loss of hearing acuity by the noise exposure in service, and resolving all doubt in favor of the Veteran, the Board concludes that there is some degree of nexus to service and that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Board concludes that the Veteran's report of intermittent symptoms of tinnitus is not credible.  Symptoms of tinnitus were not noted in the private audiometric test records, by the private oncologist, or by VA outpatient clinicians.   In a March 2006 claim, the Veteran reported experiencing tinnitus since 1985.  In a July 2006 VA examination, the Veteran reported experiencing tinnitus in the past two years.  In a July 2010 VA examination, the Veteran denied any symptoms of tinnitus even after several examples were suggested by the examiner.  The Board is mindful that tinnitus is entirely a subjective disorder.  Further, hearing loss and tinnitus are often found by qualified examiners to be co-morbid especially when arising from incidents of acoustic trauma.  

In this case, the Veteran's reports of the onset of tinnitus are inconsistent, and he denied any current symptoms in the 2010 examination.  A report of tinnitus was made only once to a VA examiner shortly after filing a claim for compensation.  Credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In an April 2011 brief, the Veteran notes that the inconsistencies are because the disorder "wax and wanes."  However, even if true, it would be reasonable for a patient to explain the frequency and nature of his symptoms when asked directly by an examiner and coached with examples of common symptom presentations.  The Board concludes that the Veteran's reports of symptoms of tinnitus are not credible because of the inconsistency and denial of symptoms, and that the Veteran does not have a current disability.  Therefore, service connection is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted, subject to the legal criteria governing the payment of monetary benefits.

Service connection for tinnitus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


